Citation Nr: 1611687	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy affecting the upper and lower bilateral extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in March 2011, a statement of the case (SOC) was issued in June 2012, and a substantive appeal was received in August 2012.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript is associated with the claims file and has been reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the competent and credible lay evidence of record establishes that the Veteran had exposure to herbicides in service; he is currently diagnosed with CAD which requires continuous medication. 

2.  The probative medical evidence of record does not show that the Veteran's peripheral neuropathy is the result of military service or a service-connected disability, nor is such presumed to be.
CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD as secondary to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claim for CAD, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

However, for the remaining claim, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regard to the Veteran's peripheral neuropathy claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in June 2010 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and a thorough examination and a medical opinion with supporting rationale.  
There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted for chronic disabilities, such as cardiovascular disease and peripheral neuropathy, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)  (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).

The following diseases are deemed associated with herbicide exposure, under current law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e)  (2015).  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

CAD

The Veteran contends that his CAD is the result of military service.  In this regard, the Veteran has provided statements and testimony at his 2016 Board hearing that he was exposed to Agent Orange while serving in Vietnam.  He has stated that, while he was stationed at Mam Phuong, Thailand from April 1972 to October 1972, in conjunction with building a base, he was tasked with going back and forth between Da Nang, Vietnam for supplies.  The Veteran indicated that he was transported via helicopter.

A review of the Veteran's service personnel records confirms that he was in fact stationed at Mam Phuong, Thailand from May 1972 to October 1972.  It notes that the Veteran served in logistic support for Task Force Delta, which is further consistent with the Veteran's description of his duties.  Additionally, the Veteran's military occupational specialty was shown to be an engineering equipment management specialist.

Additionally, declassified operation reports for Task Force Delta show that the logistic support staff constructed a base for forward operations at Mam Phong, Thailand during the summer and fall of 1972 when the Veteran was stationed there.  Such construction included the building of a helipad for helicopter transport.  In this regard, the report further stated that aircraft not only flew 6 combat support missions, but also completed 70 administrative or logistic, flights while satisfying a multitude of short fused, critical requirements.

A review of the Veteran's service treatment records was absent for any complaints or diagnoses of any heart disabilities.

A review of the Veteran's outpatient treatment records reveals that he has received treatment for CAD during the period of appeal.

The Veteran was provided with a VA examination in January 2011.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was noted to have a diagnosis of ishemic heart disease since 2007 from Covenant Healthcare.  

Peripheral Neuropathy

The Veteran contends that his currently diagnosed peripheral neuropathy of the upper and lower bilateral extremities is related to military service.

A review of the Veteran's service treatment records does not reveal any complaints or diagnoses of any neurological disabilities affecting the bilateral upper and lower extremities.

A review of the Veteran's outpatient treatment records shows that he has been diagnosed and treated for peripheral neuropathy of the bilateral upper and lower extremities throughout the period of appeal.

The Veteran was provided with a VA examination in January 2011.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with peripheral neuropathy of the upper and lower bilateral extremities.  It was noted that the Veteran's onset of symptoms did not occur until around 2008.  The VA examiner opined that the Veteran's condition was secondary to his diagnosed diabetes mellitus type II.  In support, the VA examiner provided that, according to credible medical literature, nerve damage caused by chronically high blood sugar and diabetes leads to peripheral
neuropathy.  This is the most common complication of diabetes. 

Analysis

CAD

A Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as CAD, will be service-connected for such disorder.  38 C.F.R. § 3.309(e) (2015).  In this case, while the medical evidence shows no evidence of ischemic heart disease in 2003, thereafter, the medical evidence shows that the Veteran has since then been diagnosed with CAD.  Also, the Veteran requires continuous medication.  Thus, the record suggests that the condition has manifested to a compensable degree after the Veteran's service.  See 
38 C.F.R. § 3.307(6)(ii) (2015); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  
Accordingly, if exposure to herbicides is established service connection would be warranted.

The Veteran relates, and service personnel records establish, that he had the military occupational specialty (MOS) of engineering equipment management specialist and was assigned to Mam Phuong, Thailand from May 1972 to October 1972 during Task Force Delta, a now declassified military operation for which the operation report is currently associated with the claims file.  Although the Veteran's personnel records do not detail his specific day to day duties, the Veteran's descriptions of taking logistic flights aboard helicopters to Da Nang, Vietnam for the purpose of procuring engineering supplies is both consistent with his MOS duties and the descriptions of the Task Force Delta reports which described the construction and presence of a helipad and the use of helicopters for numerous logistical missions to Vietnam.  Thus, it is conceivable that the Veteran did in fact fly to Vietnam and have contact with the landmass on multiple occasions in the course of his duties while assigned in Thailand.

The Board finds no reason to doubt the credibility of the Veteran's testimony that his duties in Thailand brought him to the landmass of Vietnam on numerous occasions.  His statements are found to be consistent with the overall facts and circumstances of such service and are deemed credible.  Given the above, the Board finds that with reasonable doubt resolved in favor of the Veteran, the Veteran was exposed to herbicides during service on a facts found basis.

As the Veteran was exposed to herbicides during service and now has CAD which requires continuous medication, service connection for CAD is warranted.  See 38 C.F.R. § 3.309(e).

Peripheral Neuropathy

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In making this determination, the Board notes that the Veteran does have a current diagnosis of peripheral neuropathy as shown in his January 2011 VA examination.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Furthermore, the Board notes that there is an in-service injury, as indicated by the Veteran's presumed exposure to herbicides as discussed above.  Id; 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  As such, the issue turns upon whether the Veteran meets the criteria for presumptive service connection or, in the alternative, whether there is a direct nexus.  Id.

In regard to the issue of presumption, the Board highlights the requirement of the Schedule in that peripheral neuropathy is only given consideration if it is "early-onset."  See 3.309(e).  In order to warrant service connection for peripheral neuropathy on the basis of presumed herbicide exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).

Here, the Board finds that the medical and lay evidence of record does not reveal that the Veteran had complaints of or was diagnosed with peripheral neuropathy within one year of the last date on which the Veteran was exposed to an herbicide agent, which would have been one year from October 1972 when he left Thailand and would have ceased operations into Vietnam.  Rather, the earliest evidence of any neurological complaints regarding the Veteran's extremities occurred in 2007, in which he raised such complaints during treatment for his CAD.  Moreover, the January 2011 VA examination report shows the Veteran reported the onset of symptoms as occurring in 2008.  As such, the Board finds that the criteria for affording the Veteran the presumption are not met and the Veteran's claim must be considered under the theory of direct service connection.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).

In this regard, the Board finds that the medical evidence of record is absent for any indication that the Veteran's peripheral neuropathy is the result of any exposure to herbicides.  Rather the only probative medical opinion in this regard has found that the Veteran's peripheral neuropathy is the result of his nonservice-connected diabetes mellitus type II.   This opinion was provided by a competent medical professional and is found to be credible based upon his rationale in which he related the Veteran's condition to diabetes based upon the findings in the Veteran's particular case and the established medical literature.

The only other evidence in the claims file supporting the existence of peripheral neuropathy that is directly related to exposure to Agent Orange in the military is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine in general, or neurology more particularly, and that he is merely speculating as to whether such a nexus exists.  In this regard, he is not competent to provide a nexus, as such opinion requires specialized medical knowledge and specific testing given the particular medical question presented in this case.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his peripheral neuropathy is related to his Agent Orange exposure are lacking in probative value.  

In short, in the absence of persuasive probative evidence demonstrating entitlement to a presumption or the showing of a nexus, a preponderance of the evidence is against the claim.  Accordingly, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for CAD as secondary to herbicide exposure is granted.

Entitlement to service connection for peripheral neuropathy affecting the upper and lower bilateral extremities, to include as secondary to herbicide exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


